per curiam:
Mediante comunicación de fecha 4 de octu-bre de 1996, la Directora de la Oficina de Inspección de Notarías nos informó que el abogado-notario Mariano Ga-ray Texidor no había rendido los índices notariales corres-pondientes a los meses de julio, agosto y diciembre de 1995 como tampoco los correspondientes a los meses de enero a julio de 1996.
El día 25 de octubre de 1996, mediante resolución a esos efectos, le concedimos a Garay Texidor un término de veinte (20) días para rendir los mencionados índices y para mostrar causa por la cual no debía ser disciplinado por dicha omisión.
El referido notario radicó los índices ante la Oficina de Inspección de Notarías. Como excusa de la omisión incu-rrida adujo que “una serie de tropiezos, problemas y enfer-medades” así se lo impidió.
Reiteradamente hemos resuelto que la obligación de los notarios de rendir los índices notariales es una de estricto cumplimiento y que el notario que incumple con la misma incurre en conducta ilegal que acarrea la imposición de *221sanciones disciplinarias. In re Santiago Arroyo, 132 D.P.R. 239 (1992); In re Bonilla Martínez, 120 D.P.R. 682 (1988); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Las “excusas” que aduce el notario para su incumpli-miento con esta obligación ciertamente no son suficientes. Procede, por ende, decretar la suspensión de Mariano Ga-ray Texidor del ejercicio del notariado en Puerto Rico por un término de seis (6) meses y hasta que otra cosa disponga este Tribunal. El Alguacil del Tribunal Supremo deberá in-cautarse, de inmediato, de la obra notarial del mencionado notario, debiendo entregar la misma a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe al Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton no intervino.